[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULINGRE: OBJECTION TO DEFENDANT'S REQUEST TO AMEND (#135)
The plaintiff's objection to the defendant's request to amend is sustained. The "set-off" is not a set off. It is a counterclaim. The allegations of the counterclaim are the same as those previously set forth in a counterclaim which was withdrawn in response to a motion to strike. The issues presented in the motion to strike were briefed by the plaintiff. The motion was argued before the court (Maiocco, J.). The court filed a memorandum of decision addressing those issues which were not withdrawn.
THIM, JUDGE